[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
1. The defendant Albina Cardin is ordered to convey to the Estate of Donato D. Antone all right, title and interest she has in the real estate located in Becket, Massachusetts unencumbered by any mortgage. This must be done prior to November 15, 1996.
2. The Estate of Donato D. Antone is the rightful owner of the interest which Donato Antone held at the time of his death to the premises at 495 Farmington Avenue, Hartford, Connecticut and Linda Wosczyna is ordered to execute such deed as is necessary to transfer to the Estate any interest that appears on the land records to be hers in said real estate. This must be done prior to November 15, 1996.
3. Linda Wosczyna must pay to the Estate of Donato D. Antone the sum of $500 prior to November 15, 1996.
4. Norman Staphos must pay the sum of $8,937.44 to the Estate of Donato D. Antone prior to November 15, 1996.
5. The court will conduct a hearing on December 3, 1996 at 10:00 a.m. in Courtroom 104 to determine if any further costs, damage or attorneys' fees should be awarded.
Langenbach, J. CT Page 5370-KKK